In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated December 7, 1976, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. There was ample proof to support the conclusion of respondent that petitioner was guilty of certain misconduct and that he had violated substantial requirements of the conditions of his parole, thus justifying its revocation. There is *661no absolute right to have counsel assigned to aid a person in determining whether to waive a preliminary hearing (see People ex rel. Calloway v Skinner, 33 NY2d 23). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.